Opinion by
White, P. J.
§ 96. Averment of ownership of note sued on. Where a petition alleged all the facts which constituted the plaintiff the legal owner of the note sued upon, as the making of the note by the defendant foi a valuable consideration, whereby he promised to pay the money to plaintiff, and the delivery of the note to the plaintiff without alleging in terms that the plaintiff was “the legal owner and holder of the note,” it was held to be sufficient. [Rutherford v. Smith, 28 Tex. 323.]
Reversed and remanded.